     Case 2:19-cv-00088-WKW-CSC Document 1 Filed 01/28/19 Page 1 of 12



                                                                                   „.
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION                                     w' 1,,8 P 1 20


 DOMINEQUE HAKIM MARCELLE RAY,

                              Plaintiff,             Case No.   a..P-c_m_tc6_„,Acw_csc-
                         v.
                                                           CAPITAL CASE
JEFFERSON DUNN,Commissioner, Alabama                    EXECUTION SET FOR
Departrnent of Corrections,                               FEBRUARY 7,2019

                              Defendant.


                                    COMPLAINT

      On February 7,2019,Domineque Hakim Marcelle Ray, a devout Muslim,will be

executed under conditions that substantially burden the exercise of his religious beliefs

as protected by the Religious Land Use and Institutionali7ed Persons Act of 2000

CRLUIPA"), 42 U.S.C. § 2000cc et seq, and violate the First Amendmenes

Establishment Clause. Mr. Ray's requests for reasonable accommodation and waiver of

laws and / or rules of general applicability concerning the presence of a Christian

chaplain in the execution chamber and the absence of an imam in the execution

chamber have been denied. Mr. Ray respectfully requests that this Court provide

permanent injunctive relief ensuring that he is only executed in a manner that complies

with the RLUIPA and does not substantially burden the exercise of his religious beliefs.




                                           1
     Case 2:19-cv-00088-WKW-CSC Document 1 Filed 01/28/19 Page 2 of 12



                           JURISDICTION & VENUE

   1. This is an action for declaratory and injunctive relief to redress the deprivation

of rights secured to Mr. Ray under the RLUIPA, and the jurisdiction of this Court is

invoked pursuant to 28 U.S.C. § 1331.

   2. Venue is appropriate in the Middle District of Alabama because Commissioner

Dunn is being sued in his official capacity as the Commissioner of the Alabama

Department of Corrections ("ADOC"), headquartered in Montgomery, Alabama,

within the Middle District. 28 U.S.C. §§ 1391(b)(1) and (c)(2).

                                      PARTIES

   3. Domineque Hakim Marcelle Ray is a citizen of the United States and resident of

the State of Alabama, subject to execution by the State of Alabama pursuant to a state

court judgment of conviction for capital murder.

   4. Jefferson Dunn, Commissioner of the ADOC, is responsible for the

development and implementation of the protocol and procedures governing the

execution of death-sentenced inmates in the State of Alabama.

   5. Only Commissioner Dunn has the authority to alter, amend,or make exceptions

to the protocol and procedures governing the execution of death-sentenced inmates in

the State of Alabama.

                           CASE OR CONTROVERSY

   6. There is a real and justiciable case or controversy between the parties.



                                           2
      Case 2:19-cv-00088-WKW-CSC Document 1 Filed 01/28/19 Page 3 of 12




   7. Commissioner Dunn has implemented and enforced practices, policies, and laws

that infringe on Mr. Ray's rights under the RLUIPA and the First Amendmenes

Establishment Clause.

                         ADMINISTRATIVE EXHAUSTION

   8. Mr. Ray has no available administrative remedies, as "Mlle policies and

procedures of the Department of Corrections for execution of persons sentenced to

death shall be exempt from the Alabama Administrative Procedure Act, Chapter 22 of

Title 41." Ala. Code § 15-18-82.1(g).1

                              FACTUAL ALLEGATIONS

   9. Alabama executions are conducted at Holman Correctional Facility ("Holman"),

outside of Atmore, Alabama. Ala. Code § 15-18-82(b).

   10.Commissioner Dunn and the ADOC do not permit the public—including death-

sentenced inmates—to know the contents of the execution protocol.

   11.The presumptive executioner is the warden of Holman or a person designated

by the warden. Ala. Code § 15-18-82,

   12.The warden of Holman is Cynthia Stewart(Warden Stewart").

   13.Alabama executions occur on Thursdays.

   14.Pursuant to ADOC practice and procedure,eXecutions are scheduled to begin at

6 p.m. Central Time on the specified date.



I Further, as set forth below, Mr. Ray has requested accommodations and been denied.

                                               3
      Case 2:19-cv-00088-WKW-CSC Document 1 Filed 01/28/19 Page 4 of 12



   15.On the Monday, Tuesday, Wednesday, and Thursday of the week of an

execution,the death-sentenced inmate is permitted exclusive use of Holman's visitation

yard,2 and may see family, friends, attorneys, and spiritual advisors who have been

placed on a preapproved list.

   16.Pursuant to ADOC practice and procedure, all meetings in the visitation yard

during the week of an execution are "contact" visits—that is, they take place without a

barrier between the death-sentenced inmate and the visitors.

   17.Pursuant to ADOC practice and procedure, a death-sentenced inmate is

removed from the visitation yard at approximately 4:30 p.m. Central Time on the day

of the execution.

   18.Pursuant to ADOC practice and procedure, a death-sentenced inmate is not

permitted to meet with legal counsel, friends, or family after being removed from the

visitation yard at approximately 4:30 p.m. Central Time on the day of the execution.

   19.Pursuant to ADOC practice and procedure, a death-sentenced inmate is

permitted to meet with his or her spiritual advisor until shortly before the death-

sentenced inmate is taken to the execution chamber.

   20.Such meetings between the death-sentenced inmate and the spiritual advisor take

place in the death watch cell, located adjacent to the execution chamber.




 Despite what its name implies, the visitation yard at Holman Correction Facility is indoors.

                                                 4
     Case 2:19-cv-00088-WKW-CSC Document 1 Filed 01/28/19 Page 5 of 12



   21.Pursuant to ADOC practice and procedure, a death-sentenced inmate's meeting

with his or her spiritual advisor in the death watch cell is a contact visit.

   22.Pursuant to ADOC practice and procedure, the prison chaplain is present in the

execution chamber during the execution.

   23.Alabama law does not require the presence of the prison chaplain at an

execution. Ala. Code § 15-18-83(a) ("The following persons may be present at an

execution and none other:. . .(5) The chaplain of Holman Prison.")(emphasis added).

   24.For more than 10 years, the prison chaplain at executions in Alabama has been

Chris Summers ("Chaplain Summers").

   25.Chaplain Summers is a Christian (non-Catholic).

   26.During an execution by lethal injection, the prison chaplain stands inside the

execution chamber, facing the death-sentenced inmate, approximately four feet from

the death-sentenced inmate's feet, to the inmate's left.

   27.The death-sentenced inmate's designated execution witnesses—including a

spiritual advisor—are located in a small room behind a large partially-opaque window

to the inmate's left, outside the execution chamber.

   28.As a result of the prison chaplain's location and the location of the inmate's

witnesses, an inmate who wishes to look at his or her designated witnesses—including

a spiritual advisor—will see the prison chaplain.




                                             5
     Case 2:19-cv-00088-WKW-CSC Document 1 Filed 01/28/19 Page 6 of 12



   29.Once in the execution chamber, a death-sentenced inm.ate who wishes to have

physical contact with a religious leader while making a final prayer may do so only with

the prison chaplain.

   30.On or about January 23, 2019, Mr. Ray met with Warden Stewart.

   31.At the meeting with Warden Stewart, Mr. Ray requested three accommodations

based on his religious beliefs and practices.

   32.The first accommodation Mr. Ray requested was that an imam (his spiritual

advisor) take the place of Chaplain Summers in the execution chamber during his

execution.

   33.Warden Stewart denied the first requested accommodation.

   34.The second accommodation Mr. Ray requested was that Chaplain Summers not

be present in the execution chamber during his execution.

   35.Warden Stewart denied the second requested accommodation.

   36.The third accommodation Mr. Ray requested was that no autopsy be performed

on his body because it conflicted with his religious beliefs,insofar as Islam only permits

autopsies in certain circumstances.

   37. Warden Stewart told him she had no control over the third requested

accommodation.

   38.On or about January 23, 2019, Mr. Ray met with Chaplain Summers, and

requested the same accommodations concerning the presence of an imam and that

Chaplain Summers not be present in the execution chamber during his execution.
                                            6
     Case 2:19-cv-00088-WKW-CSC Document 1 Filed 01/28/19 Page 7 of 12



   39.Chaplain Summers told Mr. Ray that his requests could not be honored due to

ADOC policy.

   40.When Mr. Ray asked both Chaplain Summers and Warden Stewart if he could

see a copy of the policy concerning the presence of the chaplain in the execution

chamber, he was told that he could not see it

   41. Mr. Ray has designated a spiritual advisor—an imam—to be a witness at his

execution.

   42.Mr. Ray has met with his imam,in a contact visit, as recently as January 25,2019,

and has another such visit scheduled for January 30,2019.

   43.The ADOC "receives Federal financial assistance and is, therefore, subject to

the RLUIPA. 42 U.S.C. § 2000cc-1(b)(1).

   44. Mr. Ray is an institutionalized person under the RLIUPA.

                              CLAIMS FOR RELIEF

   45.The RLUIPA,in relevant part, provides:

      No government shall impose a substantial burden on the religious exercise
      of a person residing in or confined to an institution ... even if the burden
      results from a rule of general applicability, unless the government
      demonstrates that imposition of the burden on that person—

      (1)    is in furtherance of a compelling governmental interest; and

      (2)    is the least restrictive means of furthering that compelling
             governmental interest.

42 U.S.C. § 2000cc-1(a); Holt v. Hobbs, 135 S. Ct. 853, 862 (2015)("RLUIPA provides

greater protection [than the First Amendment]. RLUIPA's 'substantial burden'inquiry
                                           7
     Case 2:19-cv-00088-WKW-CSC Document 1 Filed 01/28/19 Page 8 of 12




asks whether the government has substantially burdened religious exercise . . . not

whether the RLUIPA claimant is able to engage in other forms of religious exercise:D.

   46.The RLUIPA provides an "expansive protection for religious liberty," as

evidenced by "Congress defin[ing] 'religious exercise capaciously to include any

exercise of religion, whether or not compelled by, or central to, a system of religious

belief,"' and "mandat[ing] that this concept 'shall be construed in favor of a broad

protection of religious exercise, to the maximum extent perrnitted by the terms of this

chapter and the Constitution."' Holt, 135 S. Ct. at 860 (quoting 42 U.S.C. §§ 2000cc-

   (A)& -3(g)).
5(7)

                                        Claim One

   Excluding Mr. Ray's imam from the execution chamber at the time of his
     execution in favor of a Christian chaplain violates his rights under the
                                    RLIUPA.

   47.Mr. Ray hereby incorporates paragraphs 1 through 46 in support of Claim One.

   48.Commissioner Dunn's policy and procedure forbidding the presence of Mr.

Ray's spiritual advisor in the death chamber in place of the prison chaplain substantially

burdens Mr. Ray's religious exercise.

   49.There is no compelling governmental interest in preventing a condemned inmate

from having his or her spiritual advisor—who has been approved to have a contact visit

with the condemned inmate in the death watch cell steps away from the execution




                                            8
      Case 2:19-cv-00088-WKW-CSC Document 1 Filed 01/28/19 Page 9 of 12



chamber and moments before the execution begins—from taking the place of the

prison chaplain in the execution chamber.3

    50.Being deprived of the physical presence of a spiritual advisor, when that spiritual

advisor is otherwise available, in the moments before death imposes a substantial

burden on the free exercise of Mr. Ray's religious beliefs.

    51.Preventing Mr. Ray from having his spiritual advisor present in the execution

chamber during his execution is not narrowly-tailored to achieve any compelling

governmental interest.

                                            Claim Two

Requiring the presence of a Christian chaplain in the execution chamber at the
 time of his execution, over Mr. Ray's religiously-based objection, violates his
                           rights under the RLILTPA.

    52.Mr. Ray hereby incorporates paragraphs 1 through 46 in support of Claim Two.

    53.Commissioner Dunn's policy and procedure requiring the presence ofthe prison

chaplain in the execution chamber over Mr. Ray's religiously-based objection violates

the RLUIPA in that it substantially burdens his religious exercise.




  Mr. Ray need not establish or negate a compelling governmental interest or that the means selected
are the least restrictive, as that burden rests on Commissioner Dunn. Holt, 135 S. Ct. at 42 U.S.C. §
2000cc-2(b)("Mhe government shall bear the burden of persuasion on any element of the claim,
except that the plaintiff shall bear the burden of persuasion" as to whether the challenged action
"substantially burdens the plaintiffs exercise of religion."); Holt, 135 S. Ct. at 864(Under "RLUIPA's
rigorous standard," the institution "is require[d]... not merely to explain why it denied an exemption
but to prove that denying the exemption is the least restrictive means of furthering a compelling
governmental interest.'').

                                                  9
     Case 2:19-cv-00088-WKW-CSC Document 1 Filed 01/28/19 Page 10 of 12



    54.Being compelled to be in the imrnediate physical presence of a prison chaplain—

especially of a different religion—in the moments before death imposes a substantial

burden on Mr. Ray's free exercise of religious beliefs.

    55.There is no compelling governmental interest in having a prison chaplain present

in the execution chamber during an execution over the religiously-based objection of

the person being executed.

                                          Claim Three

Requiring the presence of a Christian chaplain in the execution chamber at the
  time of Mr. Ray's execution violates the First Amendmenes Establishment
                                   Clause.4

    56.Mr. Ray hereby incorporates paragraphs 1 through 40 in support of Claim Three.

    57."It is an elemental First Amendment principle that government may not coerce

its citizens 'to support or patticipate in any religion or its exercise."' Town ofGreece, N.Y.

v. Gallowcy, 572 U.S. 565, 186 (2014)(citations omitted).5

    58.Although there is no single "tese' for determining whether an Establishment

Clause violation has occurred,the Supreme Court"h[s] often found it useful to inquire

whether the challenged law or conduct has a secular purpose, whether its principal or



 This claim will be moot if Mr. Ray prevails on Claims One and / or Two.
5 Mt Ray is required to remain present in the execution chamber while Chaplain Summers is present.
See Galloway, 572 U.S. at 590("This case can be distinguished from the conclusions and holding of Lee
v. Weisman, 505 U.S. 577 [(1992)]. There the Court found that, in the context of a graduation where
school authorities maintained close supervision over the conduct of the students and the substance of
the ceremony, a religious invocation was coercive as to an objecting student.").



                                                 10
     Case 2:19-cv-00088-WKW-CSC Document 1 Filed 01/28/19 Page 11 of 12




primary effect is to advance or inhibit religion, and whether it creates an excessive

entanglement of government with religion." Lynch v. Donnelly, 465 U.S. 668,679 (1984)

(citing Lemon v. Kurtman,403 U.S. 602(1971)).

    59.Chaplain Summers'mandatory presence in the execution chamber can serve only

one interest—an unconstitutional one—safeguarding the soul or spiritual health of the

condemned inmate in the Christian (non-Catholic) belief system.

    60.Chaplain Summers' mandatory presence in the execution chamber—as opposed

to a non-chaplain ADOC employee—has the principle or primary effect of advancing

Christian (non-Catholic) religion and inhibiting all other religions.

    61.Chaplain Summers' mandatory presence in the execution chamber creates an

excessive entanglement of government with religion.

                                 PRAYER FOR RELIEF

          WHEREFORE,Mr. Ray respectfully request that this Court grant the following

relief:

    1. Issue a declaratory judgment that Commissioner Dunn's acts, policies, practices,

          and procedures complained ofherein violate Mr. Ray's rights under the RLUIPA;

   2. Grant Mr. Ray a perrnanent injunction requiring Commissioner Dunn (and his

          successors and agents) to permit Mr. Ray to elect to have his spiritual advisor

          take the place of the prison chaplain in the execution charnber, subject to proper

          screening, training, and regulation;



                                                 11
 Case 2:19-cv-00088-WKW-CSC Document 1 Filed 01/28/19 Page 12 of 12



3. Grant Mr. Ray a permanent injunction enjoining Commissioner Dunn (and his

   successors and agents) from requiring the presence of the prison chaplain in the

   execution chamber over his objection; and

4. Grant such other relief as this Court deems proper and just.

   Respectfully submitted this 28th day ofJanuary, 2019.




                                     OHN ANTHONY PALOMBI
                                    KENTUCKY BAR No.86784

                                   ASSISTANT FEDERAL DEFENDERS
                                   FEDERAL DEFENDERS FOR THE
                                     MIDDLE DISTRICT OF ALABAMA
                                   817 SOUTH COURT STREET
                                   MONTGOMERY,ALABAMA 36104
                                   (334) 834-2099
                                   Spencer_Hahn@fd.org
                                   John_Palombi@fd.org

                                    Counselfor Mr. Ray




                                      12
